NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
IN RE DAVID BONNELL AND MARK STERIN
2011-1220
(s@ria1N0. 10/152,509)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
BMC SoftWare, lnc., the real party in interest, moves
to dismiss its appeal.
Upon consideration thereof,
I'r ls ORDERED THAT:
(1) The motion to dismiss is granted The appeal is
dismissed
(2) Each side shall bear its own costs

IN RE BONNELL
2
FOR THE COURT
 1 8  /s/ Jan H0rbaly
Date
ccc Coe F. Miles, Esq.
Raymond T. Chen, Esq.
s21
J an H0rbaly
Cle1'k
Issued As A lVIandate:    '
` l
“*a2§§sn*l%ae;“
MAR 1 82I111
maloney
6tEH¢.